DETAILED ACTION
The Amendment filed May 06, 2021 has been entered. Claims 1-76 are pending. Claims 2-3, 9-31, 33 and 36-67 have been cancelled. Claims 1, 6, 7 and 32 are independent.

Allowable Subject Matter

Claims 1, 4-8, 32, 34-35 and 68-76 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant claims a resistive type memory device (e.g., RRAM, MRAM) capable of reducing a burden on an error correction circuit.
Regarding independent claim 1, 6, 7 and 32, the major difference in the claims not found in the prior art, along with the other claimed features, is that a resistive type memory device comprising a plurality of memory banks, an address register, a control circuit, wherein, for the subset of the memory addresses, the control circuit is configured to modify the corresponding row address so that the relative location of the first word line identified by the first row address within the first bank of the plurality of banks is different from the relative location of the second word line identified by the first row address within the second bank of the plurality of banks, wherein the first word line is located in a first area of the first bank and the second word line is located in a second area of the second bank, wherein the first area comprises memory cells having a higher resistance distribution degradation than memory cells of the second area over the prior art.
Claims 4-5, 8, 34-35 and 68-76 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-76 and new .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUNG IL CHO/Primary Examiner, Art Unit 2825